
	

113 HR 2626 IH: To extend funding for the Corporation for Travel Promotion under the Travel Promotion Act of 2009.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2626
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Titus introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To extend funding for the Corporation for Travel
		  Promotion under the Travel Promotion Act of 2009.
	
	
		1.Corporation for Travel
			 PromotionSection 9(d)(2)(B)
			 of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)(2)(B)) is amended by
			 striking For each of fiscal years 2012 through 2015, and
			 inserting For fiscal year 2012 and each subsequent fiscal
			 year,.
		
